                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


CHARLES L. SIMMONS,
       Applicant,
v.                                                          CAE NO. 8:15-cv-2417-T-23JSS
SECRETARY, Department of Corrections,
       Respondent.
                                               /


                                          ORDER

       Charles L. Simmons applies for the writ of habeas corpus under 28 U.S.C.

§ 2254 (Doc. 4) and challenges the validity of his state conviction for sexual battery

on a child less than twelve, for which conviction Simmons serves life imprisonment.

Numerous exhibits (“Respondent’s Exhibit __”) support the response. (Doc. 9)

The respondent admits the application’s timeliness. (Doc. 9, p. 6)

                                           FACTS1

       Simmons lived with the victim and her mother. When the victim was eight

years old, Simmons twice had the victim perform oral sex on him. Simmons was

arrested and charged with sexual battery by a person eighteen or older on a child

less than twelve. A jury convicted Simmons and the judge sentenced him to life

imprisonment.



       1
        This factual summary derives from Simmons’s brief on direct appeal and the record.
(Respondent’s Exhibits 2 and 5)
                               STANDARD OF REVIEW

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs Simmons’s application. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

(11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

highly deferential standard for federal court review of a state court adjudication,

states in pertinent part:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not be
              granted with respect to any claim that was adjudicated on the
              merits in State court proceedings unless the adjudication of the
              claim —

                     (1) resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

       In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

              In sum, § 2254(d)(1) places a new constraint on the power of
              a federal habeas court to grant a state prisoner’s application for
              a writ of habeas corpus with respect to claims adjudicated on
              the merits in state court. Under § 2254(d)(1), the writ may issue
              only if one of the following two conditions is satisfied — the
              state-court adjudication resulted in a decision that (1) “was
              contrary to . . . clearly established Federal Law, as determined
              by the Supreme Court of the United States” or (2) “involved an
              unreasonable application of . . . clearly established Federal law,
              as determined by the Supreme Court of the United States.”
              Under the “contrary to” clause, a federal habeas court may
              grant the writ if the state court arrives at a conclusion opposite


                                              -2-
              to that reached by this Court on a question of law or if the state
              court decides a case differently than this Court has on a set of
              materially indistinguishable facts. Under the “unreasonable
              application” clause, a federal habeas court may grant the writ if
              the state court identifies the correct governing legal principle from
              this Court’s decisions but unreasonably applies that principle to
              the facts of the prisoner’s case.

       “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts

that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing Richter);

Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable application of’

those holdings must be objectively unreasonable, not merely wrong; even clear error

will not suffice.”) (citing Woodall, 572 U.S. at 419). Accord Brown v. Head, 272 F.3d

1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not the correctness per

se, of the state court decision that we are to decide.”). The phrase “clearly established

Federal law” encompasses only the holdings of the United States Supreme Court “as

of the time of the relevant state-court decision.” Williams v. Taylor, 529 U.S. at 412.

                                              -3-
       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in

order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A

federal court must afford due deference to a state court’s decision. “AEDPA prevents

defendants — and federal courts — from using federal habeas corpus review as a

vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This

is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court

rulings, which demands that state-court decisions be given the benefit of the doubt’

. . . .”) (citations omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons given

by the state court and defers to those reasons if they are reasonable.”). When the

relevant state-court decision is not accompanied with reasons for the decision,

the federal court “should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale [and] presume that the

unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192. “[T]he

State may rebut the presumption by showing that the unexplained affirmance relied or



                                             -4-
most likely did rely on different grounds than the lower state court’s decision . . . .”

Wilson, 138 S. Ct. at 1192.

      In a per curiam decision without a written opinion the state appellate court

on direct appeal affirmed Simmons’s conviction and sentence. (Respondent’s

Exhibit 9) In another per curiam decision without a written opinion the state appellate

court affirmed the denial of Simmons’s Rule 3.850 motion for post-conviction relief.

(Respondent’s Exhibit 15) The state appellate court’s per curiam affirmances warrant

deference under Section 2254(d)(1) because “the summary nature of a state court’s

decision does not lessen the deference that it is due.” Wright v. Moore, 278 F.3d 1245,

1254 (11th Cir.), reh’g and reh’g en banc denied, 278 F.3d 1245 (2002), cert. denied sub nom

Wright v. Crosby, 538 U.S. 906 (2003). See also Richter, 562 U.S. at 99 (“When a federal

claim has been presented to a state court and the state court has denied relief, it may be

presumed that the state court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contrary.”), and Bishop v. Warden,

726 F. 3d 1243, 1255S56 (11th Cir. 2013) (describing the difference between an

“opinion” or “analysis” and a “decision” or “ruling” and explaining that deference

is accorded the state court’s “decision” or “ruling” even absent an “opinion” or

“analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision

is limited to the record that was before the state court:

               We now hold that review under § 2254(d)(1) is limited to the
               record that was before the state court that adjudicated the claim


                                              -5-
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made. It
             follows that the record under review is limited to the record in
             existence at that same time, i.e., the record before the state court.

Simmons bears the burden of overcoming by clear and convincing evidence a state

court’s fact determination. “[A] determination of a factual issue made by a State court

shall be presumed to be correct. The applicant shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

This presumption of correctness applies to a finding of fact but not to a mixed

determination of law and fact. Parker v. Head, 244 F.3d 831, 836 (11th Cir.), cert.

denied, 534 U.S. 1046 (2001). The state court’s rejection of Simmons’s post-conviction

claims warrants deference in this action. (Respondent’s Exhibit 11, Order Denying

Rule 3.850 Motion for Post-Conviction Relief)

                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Simmons claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:



                                             -6-
              The law regarding ineffective assistance of counsel claims is
              well settled and well documented. In Strickland v. Washington,
              466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
              Supreme Court set forth a two-part test for analyzing ineffective
              assistance of counsel claims. According to Strickland, first, the
              defendant must show that counsel’s performance was deficient.
              This requires showing that counsel made errors so serious that
              counsel was not functioning as the “counsel” guaranteed the
              defendant by the Sixth Amendment. Second, the defendant
              must show that the deficient performance prejudiced the
              defense. This requires showing that counsel’s errors were so
              serious as to deprive the defendant of a fair trial, a trial whose
              result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

       Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its two

grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness

claim must judge the reasonableness of counsel’s challenged conduct on the facts of

the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

Strickland requires that “in light of all the circumstances, the identified acts or

omissions were outside the wide range of professionally competent assistance.”

466 U.S. at 690.

       Simmons must demonstrate that counsel’s alleged error prejudiced the

defense because “[a]n error by counsel, even if professionally unreasonable, does not

                                              -7-
warrant setting aside the judgment of a criminal proceeding if the error had no effect

on the judgment.” 466 U.S. at 691. To meet this burden, Simmons must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

       Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable precisely

to the extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Simmons cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

              The test has nothing to do with what the best lawyers would
              have done. Nor is the test even what most good lawyers would
              have done. We ask only whether some reasonable lawyer at the
              trial could have acted, in the circumstances, as defense counsel
              acted at trial . . . . We are not interested in grading lawyers’
              performances; we are interested in whether the adversarial
              process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s



                                             -8-
investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210, 1267

(11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

              [W]e have explained that “no absolute duty exists to
              investigate particular facts or a certain line of defense.” Chandler,
              218 F.3d at 1317. “[C]ounsel has a duty to make reasonable
              investigations or make a reasonable decision that makes
              particular investigations unnecessary.” Strickland, 466 U.S. at
              691, 104 S. Ct. at 2066 (emphasis added). “[C]ounsel need not
              always investigate before pursuing or not pursuing a line of
              defense. Investigation (even a nonexhaustive, preliminary
              investigation) is not required for counsel reasonably to decline to
              investigate a line of defense thoroughly.” Chandler, 218 F.3d at
              1318. “In assessing the reasonableness of an attorney's
              investigation . . . a court must consider not only the quantum of
              evidence already known to counsel, but also whether the known
              evidence would lead a reasonable attorney to investigate further.”
              Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Simmons must prove that the state court’s

decision was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States or

(2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review

is ‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and [the]

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

                                              -9-
(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

      In denying Simmons’s motion for post-conviction relief, the state court

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibits 4E and 4G) Because the state court correctly recognized that

Strickland governs each claim of ineffective assistance of counsel, Simmons cannot

meet the “contrary to” test in Section 2254(d)(1). Simmons instead must show that

the state court unreasonably applied Strickland or unreasonably determined the facts.

In determining “reasonableness,” a federal application for the writ of habeas corpus

authorizes determining only “whether the state habeas court was objectively reasonable

in its Strickland inquiry,” not an independent assessment of whether counsel’s actions

were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th Cir. 2001), cert.

denied, 537 U.S. 870 (2002). The presumption of correctness and the highly deferential

standard of review requires that the analysis of each claim begin with the state court’s

analysis.




                                           - 10 -
Ground Two

         Appellate counsel wrote a letter to Simmons in which counsel states that

“perhaps there does exist some newly discovered evidence that might discredit the

alleged victim.” Simmons contends that this statement indicates that his trial counsel

rendered ineffective assistance by not utilizing some unspecified evidence at trial.

Simmons further contends that his trial counsel rendered ineffective assistance by

not objecting at trial when the state allegedly bolstered the victim’s credibility.

Letter

         The state post-conviction court summarily denied Simmons’s claim of

ineffective assistance of trial counsel based on appellate counsel’s letter as follows

(Respondent’s Exhibit 11, Order Denying 3.850 Motion for Post-conviction Relief,

pp. 3–4):

               Defendant alleges ineffective assistance of counsel. Specifically,
               he asserts counsel advised him by letter, which he attached to his
               motion, that there is newly discovered evidence that might
               discredit the victim.

               This claim is without merit. By letter dated July 8, 2013,
               Defendant’s counsel wrote to him to advise that the Second
               District Court of Appeal per curiam affirmed his conviction and
               sentence. Counsel then went on to advise him that his remaining
               legal option is a motion for post-conviction relief. He wrote:

                      In a motion for post-conviction relief, you can raise
                      a number of issues including the ineffectiveness of
                      trial counsel and newly discovered evidence.

                      In your case, perhaps there does exist some newly
                      discovered evidence that might discredit the alleged
                      victim. One of the difficulties on raising this claim,
                      however, is that the evidence could not have been
                      “discovered” through reasonable efforts at the

                                              - 11 -
                     original trial proceeding. If the evidence could have
                     been discovered but was not, a claim of ineffective
                     assistance of counsel might have merit.

                     To be successful in a post-conviction claim, a
                     defendant must show a reasonable probability that
                     the outcome of the trial proceedings would have
                     been different had not the error or omission
                     occurred. This standard is a difficult burden. The
                     prosecution in your case relied almost exclusively
                     on the testimony of the alleged victim. Because her
                     credibility is highly questionable, I believe your
                     case offers better prospects than most to meet this
                     burden. Of course, meeting this burden depends on
                     your finding a valid post-conviction claim.

              Defendant’s counsel did not advise him there was newly
              discovered evidence; rather, he was apparently attempting to
              counsel Defendant on what claims he could raise in a motion
              filed pursuant to Rule 3.850. This letter is not evidence of either
              ineffective assistance of counsel or newly discovered evidence.
              Accordingly, [this] claim . . . is denied.

       As the state court noted, appellate counsel’s letter does not advise Simmons that

evidence exists that trial counsel failed to either discover or utilize. The letter only

suggests that such evidence might exist. Simmons establishes neither that his trial

counsel performed deficiently nor that he suffered prejudice from counsel’s alleged

error. Consequently, Simmons cannot obtain relief because Strickland’s requirements

remain unsatisfied. Simmons fails to meet his burden of proving that the state court

either unreasonably applied Strickland or unreasonably determined the facts by rejecting

this claim of ineffective assistance of trial counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Bolstering by the state

       Simmons contends that his trial counsel rendered ineffective assistance by not

objecting at trial when the state allegedly bolstered the victim’s credibility. Although

                                              - 12 -
Simmons included this allegation in his amended Rule 3.850 motion, the state

post-conviction court neither construed the allegation as an independent substantive

claim for relief nor addressed the merits of the allegation in its order denying the

amended Rule 3.850 motion. (Respondent’s Exhibit 11, Order Denying 3.850 Motion

for Post-conviction Relief, pp. 3–4) Consequently, the claim requires de novo review

because “the present controversy falls outside of [Section] 2254(d)(1)’s requirement

that [the federal court] defer to state court decisions that are not contrary to, or an

unreasonable application of, clearly established federal law.” Davis v. Sec’y, Dep’t of

Corr., 341 F.3d 1310, 1313 (11th Cir. 2003) (citation omitted). See also Cone v. Bell,

566 U.S. 449, 472 (2009) (explaining that “[i]f the state court did not reach the merits

of a petitioner's claim based on some ground that is not adequate to bar federal review,

we must review the claim de novo.”); Williams v. Ala., 791 F.3d 1267, 1273 (11th Cir.

2015) (noting that “[u]nder § 2254(d), AEDPA’s deferential standard of review is

limited to claims that have been ‘adjudicated on the merits’ in state court.”).

       The record shows that trial counsel strategically chose to not object to the

prosecutor bolstering the victim’s credibility. During the trial the prosecutor, trial

counsel, and the trial judge discussed the admissibility of such testimony as follows

(Respondent’s Exhibit 2, pp. 238, 252–58):

              [Counsel]: Part of our defense is that she’s a serial accuser. She’s
              made accusations against eight other people and her brother. So
              during her 18 years of life, she’s made accusations against nine
              different people that they’ve sexually abused her and that’s part of
              our defense, is that she’s coming out with accusations against all
              these other individuals.


                                             - 13 -
....

Court: I’m going to allow him to ask [the victim] who else she
has accused her . . . I mean, who has abused her. I’m going to
allow that to state the names without going into the facts.

....

[Prosecutor]: But Judge, under the rape shield statute, it says that
her sexual conduct cannot be brought into play.

Court: Well, it’s not her sexual conduct. I mean, this young lady
goes back to eight years old and I think the statement that she
recanted will show bias and motive regarding . . . this man
because she said it from the beginning she didn’t trust any man,
and I think that that could show bias or motive and noting how
serious this case [is], I’m going to give any benefit that I can to
the defense in this.

....

[Counsel]: I think what is important there, Judge, is we’re not
arguing whether any of those cases are true or happened or didn’t
happen. That’s not our argument. What we’re saying is, we’re
painting the picture and in the context of her then coming
forward, she’s accusing all these other people too at the same
time. We’re not going to argue that those were or were not true.
It’s just . . . it puts the entire, her coming out and making the
accusation of Charles Simmons in context that at that time she’s
also accusing all these other people.

....

Court: But if she has accused these people and if [the
prosecutor] . . . I think [the prosecutor] then should have an
opportunity to say, well, she accused this person as a matter
of fact. Were they found guilty or they pled guilty or what’s
the deal?

[Prosecutor]: Well, I would have in the testimony involving
Jennifer Williams, I would have the testimony of a detective to
whom she admitted that she . . . to whom the defendant admitted
that she engaged in sexual conduct, that Victoria Williams
admitted that she engaged in that sexual conduct . . . she pled,
whether that comes in or not . . . that Gary Mays admitted to


                               - 14 -
having sexual contact with the victim, that Jordy Hill admitted
to having sexual contact with the victim . . .

[Counsel]: You know what, Judge, I have no problem with that.

[Prosecutor]: . . . and Alejandro Rodriguez admitted to having
sexual contact with the victim. The only one who hasn’t admitted
having sexual contact with her is the one defendant.

[Counsel]: If [the prosecutor] wants to elicit that testimony
in order to bolster her credibility, I have no objection to
that. . . . Your Honor, what I tried to establish with her is that
her mother despises, has intent [sic] hatred for Mr. Simmons. . . .
It continues to this day. They have animosity and I think that’s
going to come out during the rest of the trial. At this time she was
estranged from her mother. She had run away from her home.
She was getting in trouble. What we’re saying is that she then
comes forward and is accusing all these people of these things and
includes . . . in order to curry sympathy or curry favor with her
mother and then she includes a person amongst all the other
people that her mother hates more than any other person in the
world and that’s Charles Simmons.

Court: Okay. So you’re willing to run the risk of naming all these
other people that she accused of allegedly sexually abusing her
and then also understanding that, to balance that out, the State
would have the right to show testimony that some of those
people . . .pled guilty or were found guilty; is that what you’re
saying?

[Counsel]: Well, I think that’s not what [the prosecutor] said she
was going to do. What she said she was going to do is have a
detective testify that some of these people admitted to it. . . .
I think that’s fair. I agree that that cuts both ways.

Court: Yeah, it does cut both ways and as long as you’re willing
to take that chance because they may think, well, this young lady
is a very, very unfortunate young lady, she gets abused all the
time. So I mean, I’m not going to decide that but I think it is
relevant . . . I know you asked that question . . . to show how
many times she has raised the issue of when she’s been abused.
I mean, she’s only 18 years old now. But again, you run the risk
of, you know, [the prosecutor] bringing in detectives in here and
saying, well, as a matter of fact, yes, she was abused because the
person said that they abused her. So you’re willing to do that?


                               - 15 -
               [Counsel]: Yes, sir.

       Counsel’s foregoing an objection to bolstering the victim’s credibility was

a strategic decision entitled to deference. Dorsey v. Chapman, 262 F.3d 1181 (11th

Cir. 2001), cert. denied, 535 U.S. 1000 (2002); Fugate v. Head, 261 F.3d 1206, 1219 (11th

Cir. 2001). The only question is whether counsel’s strategic decision was “reasonable.”

See Minton v. Sec’y, Dep’t of Corr., 271 F. App’x 916, 918 (11th Cir. 2008)2 (“The

Supreme Court has ‘declined to articulate specific guidelines for appropriate attorney

conduct and instead has emphasized that the proper measure of attorney performance

remains simply reasonableness under prevailing professional norms.’”) (quoting

Wiggins v. Smith, 539 U.S. 510, 521 (2003)); Dingle v. Sec’y, Dep’t of Corr., 480 F.3d

1092, 1099 (11th Cir. 2007) (“Even if counsel’s decision . . . appears to have been

unwise in retrospect, the decision will be held to have been ineffective assistance only

if it was ‘so patently unreasonable that no competent attorney would have chosen

it.’”). A defendant’s disagreement with counsel’s tactics or strategy will not support a

claim of ineffective assistance of counsel. See Chandler, 218 F.3d at 1314 (finding that

counsel is not incompetent for performing in a particular way in a case as long as the

approach taken “might be considered sound trial strategy”).

       Even assuming that counsel performed deficiently by not objecting, Simmons

fails to demonstrate that such objection and exclusion of the challenged testimony

would have resulted in his acquittal. Absent a showing of prejudice, Simmons cannot


       2
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                               - 16 -
obtain relief because Strickland’s requirements remain unsatisfied. Simmons fails to

meet his burden of proving that the state court either unreasonably applied Strickland

or unreasonably determined the facts by rejecting this claim of ineffective assistance

of trial counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground One

      Simmons contends that his appellate counsel rendered ineffective assistance

by not raising on direct appeal a claim of ineffective assistance of trial counsel.

Simmons alleges that “Florida’s deliberate relegating ineffective assistance of trial

counsel claims outside the guaranteed direct appeal process” violates his federal

rights to the effective assistance of counsel, due process, and equal protection.

The respondent correctly asserts that this ground is unexhausted and procedurally

barred because Simmons did not raise the ground in the state courts. In his reply

Simmons neither contests the respondent’s assertion of the procedural bar nor asserts

entitlement to an exception to overcome the default. Simmons replies that he “does

not take issue with this ground.” (Doc. 20, p. 8) Accordingly, Simmons is not entitled

to federal review of ground one.

Ground Three

      Simmons contends that the trial court lacked jurisdiction under state law to

either enter a judgment or impose a sentence, resulting in a violation of his federal

constitution rights to due process and equal protection. The respondent opposes

this ground as procedurally barred because Simmons did not raise the ground in



                                           - 17 -
the state court both at trial and on direct appeal. In his reply Simmons “concedes

that he did not raise this issue before the trial court or on direct appeal.” (Doc. 20,

p. 17) Consequently, ground three is unexhausted and procedurally defaulted.

Because Simmons satisfies neither the cause and prejudice exception nor the

fundamental miscarriage of justice exception to overcome the default, he is not

entitled to relief.

       Accordingly, Simmons’s amended application for the writ of habeas corpus

(Doc. 4) is DENIED. The clerk must enter a judgment against Simmons and close

this case.

                             DENIAL OF BOTH
                     A CERTIFICATE OF APPEALABILITY
                  AND LEAVE TO APPEAL IN FORMA PAUPERIS

       Simmons is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Simmons must show that reasonable jurists would find debatable both the merits of

the underlying claims and the procedural issues she seeks to raise. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would




                                           - 18 -
debate either the merits of the claims or the procedural issues, Simmons is entitled to

neither a COA nor leave to appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Simmons must obtain permission from the circuit court to

appeal in forma pauperis.

      ORDERED in Tampa, Florida, on January 24, 2019.




                                          - 19 -
